Citation Nr: 9915457	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  92-04 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a disability evaluation in excess of 70 
percent for a mental disorder initially classified as post-
traumatic stress disorder (PTSD), and currently re-classified 
as a mild generalized anxiety disorder, with depressive 
features and PTSD, by record, including a total (100 percent) 
rating under the provisions of 38 C.F.R. § 4.16(c) (1996).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  It was remanded by the Board in June 
1992 and October 1995 for additional development and is now 
back at the Board, ready for its disposition on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appealed matter has been obtained and developed by the 
agency of original jurisdiction.

2.  The service-connected mental disorders currently are 
productive of auditory hallucinations, some level of 
depression and mild anxiety-related symptomatology but they 
do not render the veteran virtually isolated in his 
community, demonstrably unable to obtain or retain employment 
or simply totally occupationally and socially impaired.


CONCLUSION OF LAW

A disability evaluation in excess of 70 percent for the 
service-connected generalized anxiety disorder, with 
depressive features and PTSD, including a total (100 percent) 
rating under the provisions of 38 C.F.R. § 4.16(c) (1996), is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.16(c), 4.130, 4.132, Part 4, Diagnostic Codes 9400 and 
9411 (1996); and 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.125, 
4.126, 4.130, Part 4, Diagnostic Codes 9400 and 9411 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of this 
claim has been satisfied.  Id.

The applicable laws and regulations:

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

At the outset, the Board notes that VA regulations pertaining 
to the evaluation of service-connected mental disorders were 
revised in November 1996, while the present appeal was still 
pending.  The veteran is entitled to have the claim for an 
increased rating evaluated under both sets of regulations, 
i.e., both the set containing the rating criteria that was in 
effect prior to the November 1996 revision (codified at 38 
C.F.R. § 4.132, Part 4, Diagnostic Codes 9400 and 9411 
(1996), hereinafter referred to as "the old regulations"), 
and the set that contains the rating criteria that came in 
effect following that revision (codified at 38 C.F.R. 
§ 4.130, Part 4, Diagnostic Codes 9400 and 9411 (1998), 
hereinafter referred to as "the new regulations"), and to 
have the claim decided under the most favorable version of 
the applicable regulations.  See, in this regard, Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  In the present 
case, the record shows that the RO has reviewed this claim 
under both sets of the applicable regulations.  The Board has 
acted likewise, as shown in the discussion that follows.

Under the old regulations, the current 70 percent rating is 
warranted when the individual's ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the individual's ability to obtain or retain employment.  
38 C.F.R. § 4.132, Part 4, Diagnostic Codes 9400 and 9411 
(1996).

Under the new regulations, the current 70 percent rating is 
warranted when the service-connected mental disorder is 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Codes 9400 and 9411 (1998).

Under the old regulations, a 100 percent (total) rating is 
warranted when the  attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when the individual has totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and when 
the individual is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Part 4, Diagnostic Codes 9400 
and 9411 (1996).

Also under the old regulations, a 100 percent (total) rating 
is warranted, and is to be assigned under the appropriate 
diagnostic code, whenever a service-connected mental disorder 
is rated as 70 percent disabling and it is shown that that 
disorder precludes the veteran from securing or following a 
substantially gainful occupation.  See, 38 C.F.R. § 4.16(c) 
(1996).

Under the new regulations, a 100 percent (total) rating is 
warranted when the service-connected mental disorder is 
productive of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Part 4, Diagnostic Codes 9400 and 9411 
(1998).

Additionally, according to the old regulations, the severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are the time lost from gainful work and the 
decrease in work efficiency.  The rating board must not 
underevaluate the emotionally sick veteran with a good work 
record, nor must it overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis is placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials. 38 C.F.R. § 4.130 (1996).

Also, according to the new regulations, the evaluation of a 
mental disorder should include consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission and the rating 
assigned should be based on all the evidence that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, while the extent of 
social impairment is to be considered, it should not be the 
only basis for a higher rating.  38 C.F.R. 
§§ 4.125(a), 4.126(a), (b) (1998).

The evidence of record:

At the outset, it must be noted that, in evaluating the 
merits of the present claim for an increased rating and, 
pursuant to the above holding by the United States Court of 
Veterans Appeals (known as the United States Court of Appeals 
for Veterans Claims since March 1, 1999, and hereinafter 
simply referred to in the present decision as "the Court") 
in Francisco, the Board has reviewed all the evidence of 
record but has placed more emphasis on the competent evidence 
that was most recently produced, which basically consists of 
the report of a VA psychiatric board examination that was 
conducted in November 1993 and the report of another VA 
psychiatric board examination that was conducted, pursuant to 
the Board's remand of October 1995, in December 1995, as this 
is the evidence that provides an accurate description of the 
current severity of the service-connected mental disorder.

According to the report of the VA psychiatric board 
examination of November 1993, the veteran said that he came 
to the VA mental hygiene clinic "occasionally," that he 
also saw a private psychiatrist and that he took the 
medications Cogentin, Haldol and Prozac, also 
"occasionally."  The three subscribing psychiatrists (two 
of whom the Board notes also subscribed the most recent 
report of December 1995 and have also subscribed reports of 
prior VA psychiatric board examinations of the veteran) noted 
that the veteran's last hospitalization was in June 1991, at 
which time the diagnosis was listed as schizophrenia, 
chronic, undifferentiated type.

Regarding pre-service events, the veteran said that he had 
worked as an office clerk for the "Autoridad de Fuentes 
Fluviales de Puerto Rico" (or the Puerto Rico Electric Power 
Authority) and reported no problems at that time.  Regarding 
events in the "war zone," it was correctly noted that, 
while the record has no evidence of the veteran being in 
combat (as the National Personnel Records Center has said 
that the veteran's service medical records could not be 
located due to their probably having been lost in the well-
known fire of 1973), the veteran reported that he was from 12 
to 13 months in Korea (although he later said, at the same 
examination, that he was there only for about three to four 
months), where he killed many people with a grenade, a claim 
that the psychiatrists noted could not be confirmed.  
Currently, he said that his nerves got worse when he heard 
the voices of the soldiers that he killed in Korea, bothering 
him in English, and that he sometimes felt like crying 
because he thought of them.  He further said that, after 
service, he worked again at the Puerto Rico Electric Power 
Authority, that he lived in Pennsylvania from 1978 to 1982 
and that he last worked in 1982.

According to the above report, the examiners found the 
veteran to be a well developed, well nourished individual who 
was dressed appropriately and had good [eye] contact, was 
shaved, carried himself with appropriate posture and gait and 
expressed himself freely.  It was noted that he seemed tense, 
but there were no thought or perceptive disorders and, while 
"[h]e mentioned and talked about hearing voices[,] ... his 
affect does not correspond to this."  There was no 
delusional material elicited and it was not evident that the 
veteran was actively hallucinating at the time of the 
examination.  He was oriented in the three spheres and his 
memory was preserved.  Retention recall, intellect and 
sensorium were clear.  The veteran was considered to be 
somewhat down and depressed underneath but there was no 
physical involvement or complaints attached to chronic 
depression.  He seemed sad and at times made a gesture of 
crying, but very little tears came out.  There were no 
suicidal ruminations although he admitted to have thought 
about it, but nevertheless was not considered suicidal.

In the above report, its subscribers further said that, in 
their opinion, the veteran's affect did not correspond to his 
complaints and that "it looks more like a hysterical type 
component."  Judgment was not impaired and he was able to 
differentiate between right and wrong.  PTSD, by records, and 
mild dysthymia, were diagnosed in Axis I, a "fair" level of 
adaptive functioning was assigned in Axis V, and the 
examiners further said that they unanimously were of the 
opinion that the veteran had had several diagnostic 
impressions based on his claim related to Korean Conflict 
stressors "that are not clear to the board [of 
psychiatrists]."

According to the report of the VA psychiatric board 
examination of December 1995, the veteran again said that he 
had killed many Korean soldiers during service, that he 
currently heard their voices talking to him, which made him 
tremulous, restless and extremely anxious, and that he had 
been unemployed since 1982.  Regarding the voices, he also 
said that they called him a coward and that they persisted 
despite all the medical treatment that he had received.  He 
complained of poor sleep, frequent eating, abdominal 
distention, diarrhea, hand sweating, irritability, homicidal 
ideas against his wife and depression.  He reported that he 
currently occupied himself in gardening at home and that he 
wanted his compensation to be reinstated to 100 percent 
"because his wife needs to get the CHAMPUS medical plan."

The above report also reveals that, objectively, the veteran 
was again found to be clean, adequately dressed and groomed, 
and alert and oriented in the three spheres, although with an 
extremely anxious mood and a blunted affect.  His attention 
was good, his concentration, memory, insight, judgment and 
impulse control were all fair, his speech was clear and 
coherent, he was not hallucinating, was not suicidal or 
homicidal, showed no evidence of a thought disorder or 
psychotic symptomatology and was considered competent to 
handle VA funds.  The diagnoses in Axis I were listed as 
PTSD, by record, and a mild generalized anxiety disorder, 
with depressive features, and a global assessment of 
functioning (GAF) rating of 70 out of 100 was assigned, in 
Axis V.  The three psychiatrists (hereinafter referred to as 
RMB, MM and JGS) rendered their opinions separately in this 
report and they (their opinions) are discussed in the 
following three paragraphs.

According to RMB, the veteran reported "some difficulty" in 
his home and at work and only moderate symptoms of anxiety, 
including trembling, nervousness, restlessness, sweating and 
abdominal distress, symptoms that were not associated to the 
diagnostic criteria for PTSD.  The veteran had had some 
symptomatology of depression that did not fulfill the full 
criteria of major depression and only had been diagnosed as 
dysthymia.  RMB further said that an opinion as to the 
veteran's alleged hallucinations had been fully interpreted 
on a June 7, 1988, psychiatric evaluation during a 
hospitalization at the Wilkes Barre VA Medical Center in 
Allentown, Pennsylvania.  (The Board notes that this 
statement actually refers to a June 7, 1982, hospitalization 
at that VA medical institution in Pennsylvania, the report of 
which is of record and reveals diagnoses of PTSD with 
depression and an obsessive-compulsive personality and the 
examiners' comment to the effect that the veteran had 
achieved a great deal of insight during the hospitalization 
as to the auditory hallucinations to the point that he had 
said that he would never do what the voices told him to do 
because he realized very well that he could "get into a lot 
of legal trouble.")

According to MM, there is no evidence in the record that the 
veteran was ever in combat and that he indeed killed people 
at that time, and his alleged continuously hearing his 
victims' voices commanding him to kill or harm others is 
"the only symptom that this veteran relates to his combat 
experiences," as he did not relate the other symptoms of 
anxiety (usually associated with gastrointestinal 
disturbance, restlessness and irritability) to the alleged 
inservice incident.  MM also pointed out the fact that on 
previous occasions the veteran was examined by boards of 
psychiatrists, beginning in 1987, had also undergone 
extensive psychologic evaluation and a hospitalization for a 
period of observation and evaluation in the past and had not 
been felt, in MM's opinion, to be suffering from PTSD, but 
from dysthymia.  She further said that, despite this, service 
connection for PTSD had been continued and that, currently, 
the only symptom that the veteran related to his combat 
experiences was that of auditory hallucinations "and this 
only symptom does not make a diagnosis of" PTSD, with the 
remaining symptoms being related to an anxiety disorder.  She 
also made reference to "the observation that was made upon 
this veteran's psychiatric hospitalization in 1988 in the 
United States" (which the Board believes is a reference to 
the above mentioned 1982 VA psychiatric admission in 
Allentown, Pennsylvania) and said that, in her opinion, the 
diagnoses, in Axis I, were of PTSD, by history only, and 
generalized anxiety disorder, with depressive features, with 
a GAF score of 70, in Axis V.

According to JGS, the veteran presented "multiple 
complaints, rather contradictory or mixed which makes 
clinical diagnostic impression difficult but not really post 
traumatic disorder."  The veteran did complain of auditory 
hallucinations but, in JGS's opinion, "the affect of [the] 
veteran really does not correspond to a psychotic person who 
really hears voices" but to an individual with mild anxiety, 
as the veteran was "quite verborrheic and this goes along 
with an anxiety disorder."  JGS also stressed the fact that 
the veteran was a clean and neat person who evidently took 
well care of his personal appearance and that, while he 
complained of restlessness and anxiety and some difficulty 
sleeping, the whole picture was mostly of some anxiety, 
generalized type, rather than of PTSD, as the content did not 
correspond to a PTSD diagnosis.  He again further said that, 
basically, the veteran was verborrheic and that, 
notwithstanding the history he provided, "his affect does 
not really correspond to his complaint."  Regarding his GAF 
score, he agreed that the veteran should be classified around 
70, as the veteran reported that he was at home, tried to 
keep himself busy by working in his garden and apparently 
related well to others and showed no indications of the need 
for any supervision.

Analysis, findings and conclusion:

At the outset, the Board must note that, while it is clear 
that at least one of the VA psychiatrists who examined the 
veteran in December 1995 still has serious doubts as to the 
propriety of the veteran being service-connected for PTSD, 
this is an issue that is not hereby on appeal and, therefore, 
cannot be considered at this time.  Also, it is unnecessary 
at this time to attempt to differentiate the symptomatology 
that is attributable to the PTSD from the symptomatology that 
is attributable to the generalized anxiety disorder, as the 
RO has already re-classified the service-connected disorder 
to include both disorders.  (See, in this regard, the rating 
decision and Supplemental Statement of the Case that were 
issued in July 1998.)  The question to be resolved in the 
present appeal is whether the severity of the service-
connected mental disorder, which now includes a generalized 
anxiety disorder, with depressive features, in addition to 
the PTSD, currently warrants a disability rating exceeding 70 
percent, or, in other words, whether a total (100 percent) 
rating is warranted at this time, be it based on the 
schedular criteria set forth in the Schedule or on to the 
veteran's being precluded from securing or following a 
substantially gainful occupation because of the service-
connected mental disorder, under 38 C.F.R. § 4.16(c) (1996).

As clearly shown above, the medical evidence of record does 
not reveal that the severity of the service-connected mental 
disorders currently renders the veteran virtually isolated in 
his community, demonstrably unable to obtain or retain 
employment or totally socially and occupationally impaired, 
with symptoms including totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality or gross 
impairment in thought processes or communication, with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy, resulting in profound 
retreat from mature behavior.  The evidence does not reveal 
either that the veteran currently suffers from persistent 
delusions, that he has grossly inappropriate behavior or is 
in danger of hurting self or others, that he only has an 
intermittent inability to perform activities of daily living, 
that he is disoriented to time or place or that he suffers 
from memory loss for names of close relatives, own occupation 
or own name. 

As noted earlier, the veteran has complained of persistent 
auditory hallucinations and has also been found to be 
somewhat depressed, or "down," and to suffer from mild 
anxiety-related symptoms including restlessness, irritability 
and trouble sleeping.  However, he also was noted, not only 
in the most recent VA board of psychiatrists' examination of 
December 1995, but also in the earlier board examination of 
November 1993, to be a clean, adequately dressed and groomed 
individual, who was alert and oriented in the three spheres, 
had good attention, fair concentration, memory, insight, 
judgment and impulse control, a clear and coherent speech and 
no evidence of active hallucinations, suicidal or homicidal 
tendencies, thought disorder or any psychotic symptomatology.
 
It is clear, then, that, even accepting as credible the 
veteran's complaints of persistent auditory hallucinations, 
and taking into consideration the verified anxiety-related 
symptomatology and depression, the current symptoms are 
insufficient to lead the Board to conclude that the schedular 
criteria for a total (100 percent rating) for the service-
connected mental disorders have been met, either under the 
aforementioned schedular criteria set forth in the old and 
new regulations or under the provisions of 38 C.F.R. 
§ 4.16(c) (1996).

The Board is certainly aware of the fact that the veteran 
suffers from mental disorders that are service-connected and 
productive of certain symptomatology.  However, as shown in 
the above discussion, this fact has already been acknowledged 
by VA in the form of a grant of service connection for a 
generalized anxiety disorder, with PTSD and depressive 
features, and the degree of social and industrial impairment 
that is currently produced by the service-connected mental 
disorders has also been properly acknowledged and accounted 
for by VA in the form of the currently-assigned schedular 
rating of 70 percent, which is felt to be an adequate (or 
maybe even a more-than-adequate) rating at this time.

In view of the above, the Board concludes that the 
preponderance of the evidence is against the grant of a 
schedular rating exceeding 70 percent for the service-
connected generalized anxiety disorder, with PTSD and 
depressive features.  The claim for such a benefit has failed 
and must be denied.

Finally, it is noted that the Court has held that the Board 
is precluded by regulation from assigning an extra-schedular 
rating for a service-connected disability under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance.  See, Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under § 3.321(b)(1) only 
where circumstances are presented which the Director of the 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  See, Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In the present case, the Board has reviewed 
this aspect the appealed claim for an increased rating with 
the above mandates in mind but has found no basis for further 
action.


ORDER

A disability evaluation in excess of 70 percent for the 
service-connected generalized anxiety disorder, with 
depressive features and PTSD, including a total (100 percent) 
rating under the provisions of 38 C.F.R. § 4.16(c) (1996), is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

